Citation Nr: 1427712	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in August 2013 for further development.  
  

FINDING OF FACT

Bilateral hearing loss was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service.


CONCLUSION OF LAW

The criteria for an award of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In a June 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given a VA examination in October 2013, which is fully adequate.  The examiner reviewed the claims file in conjunction with the examination and adequately addressed all the relevant questions.  Moreover, it fully addressed the information cited in the August 2013 remand.  The duties to notify and to assist have been met, and the Board finds that the RO fully complied with the remand instructions.  

Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
	
The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran contends that his hearing loss is due to exposure to excessive noise during service.  Specifically, he notes that he was an Aviation Structural Mechanic, and that he was exposed to noise from jet engines and turbines while aboard an aircraft carrier.  

The Veteran underwent an audiologic examination in September 1961.  Pure tone thresholds for the ears were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
5
5
10
5
15
LEFT
10
10
5
15
10
15

The Veteran underwent another audiologic examination upon separation from service in August 1967.  Pure tone thresholds for the ears were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
5
0
0
0
5
LEFT
5
10
5
15
20
20

A January 2005 treatment report from Southwest Hearing Centers reflects pure tone thresholds for the ears were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
10
20
45
60
60
75
LEFT
10
15
50
55
55
90

A June 2010 lay statement from R.J. reflects that he has known the Veteran for over 12 years.  He stated that the Veteran got hearing aids five or six years prior to June 2010.  He stated that the Veteran often misses much of the conversation (even with hearing aids) when people speak at a normal volume.  

A June 2010 lay statement from D.J. reflects that she has known the Veteran for approximately 20 years and that she has observed that she has to speak loudly so that he can hear.  She appears to believe that hearing loss began in service, based on the stories he has told her.  

The Veteran underwent a VA examination in August 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported bilateral hearing loss which he first noticed approximately 20 years ago.  He reported that the onset of tinnitus was in the military.  He reported that he experienced exposure to excessive noise in the form of aircraft engines and jet turbines without hearing protection while serving as an aircraft structural mechanic.  He denied a history of civilian occupational noise exposure, and reported a minimal history of civilian recreational noise exposure (infrequent shooting at the range with hearing protection).  

Upon examination, pure tone thresholds for the ears were as follows:





HERTZ



500
1000
2000
3000
4000
6000
RIGHT
25
35
60
70
75
X
LEFT
20
25
65
65
65
X

Word recognition scores were 94 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed the Veteran with hearing sensitivity within normal limits sloping to a severe sensorineural hearing loss bilaterally.  She opined, given the Veteran's normal hearing sensitivity upon separation from service, that it is less likely than not that the Veteran's current hearing loss began during or was caused by service.  However, she opined that the Veteran's tinnitus was related to service (based on the Veteran's reports).  

In the Veteran's September 2010 notice of disagreement, the representative cited a 2005 National Academics of Science Institute of Medicine (IOM) report entitled "Noise and Military Service."  He argued that, according to the article, the military has not provided hearing examinations sufficient to assess noise-induced hearing loss.  The IOM recommended that tests include measurements above the 6000 hertz level in order to document the "notch" associated with noise-induced hearing loss during service.  

In an October 2011 addendum, the August 2010 VA examiner once again pointed out that there were no significant changes in threshold data obtained at entrance and exit (separation from service), indicating there was no acoustic damage.  She also pointed out that the literature on noise exposure and subsequent hearing loss
does not support the idea of delayed onset of hearing loss.  She once again concluded that the Veteran's hearing loss was not caused by or a result of military service.  She stated that with respect to etiology, there are many causes of hearing loss including noise exposure, medical conditions, family history, aging, etc.  Therefore, a most likely etiology could not be identified.  

The Veteran underwent another VA examination in October 2013 (with a new VA examiner).  The examiner reviewed the claims file in conjunction with the examination.  Upon examination, pure tone thresholds for the ears were as follows:





HERTZ




500
1000
2000
3000
4000
6000
8000
RIGHT
25
35
60
70
80
80
80
LEFT
20
30
65
65
65
75
85

Speech Discrimination Scores using the Maryland CNC word list were 85 percent bilaterally.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss in the frequency range of 500-4000 Hertz and in the frequency range of 6000 Hertz or higher frequencies.  He opined that it was less likely than not caused by or a result of an event in military service.  He noted that the Veteran's hearing in September 1961 and August 1967 was normal in both cases and that there was no significant shift in thresholds from test to test in either ear.  He further noted that, in considering the frequency most susceptible to noise in the range tested (6000 hertz), there was a slight improvement in the right ear, and no significant change in the left. 

The examiner reviewed the National Academics of Science Institute of Medicine (IOM) report entitled "Noise and Military Service."  He recognized that it cites the need for testing beyond 6000 hertz to more precisely evaluate the possibility of high frequency change in threshold.  However, the examiner noted that it was not performed during service as they lacked such knowledge of the benefit of doing so at that point in history.  He noted that while the lack of testing beyond 600 hertz raises the possibility of change, it does not prove the probability.  Additionally, he noted that the IOM's finding that "(t)he committee's understanding of the mechanisms and processes involved in the recovery from noise exposure suggests that a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  The examiner concluded that the state of current research does not support the concept of delayed onset of hearing loss from a particular noise exposure.

Finally, the examiner commented on the Veteran's lay statements.  The Veteran explained that at his August 2010 VA examination, he stated that the onset of hearing loss was "20 years ago."  He reported to the October 2013 VA examiner that this was simply meant to convey a long time period.  It was not meant to be an absolute time frame.  The examiner did not suggest that the Veteran was being dishonest, but ultimately concluded that his statements as to onset were not reliable.  In this case, the Veteran's service ended in 1967, and his statements were made 45 years later.  The examiner took the Veteran's lay statements into account, but noted that they could not be afforded as much or more credibility as the known facts regarding the results of his hearing tests.  The Veteran was exposed to hazardous noise, and he now contends onset of hearing loss since that time.  However, the available evidence of record does not support the Veteran's statements to this effect.  He acknowledged that it is possible that the Veteran had hearing loss undiscovered above the 6000 hertz limit of testing at that time.  However, the lack of any significant shift at the 6000 hertz frequency lead the examiner to conclude it is less likely than not to be the case. 

The Board recognizes that the Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service). 

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the diagnosis and etiology a respiratory disability fall outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  

In this case, the service treatment records failed to reflect hearing loss.  Instead, there is a gap of almost 4 decades between the Veteran's separation from service and the first documented treatment for hearing loss.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  However, such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331  (Fed. Cir. 2006).  Thus, the Board must consider the totality of the record, and not just the absence of clinical treatment, in weighing the Veteran's statements asserting continuity of symptomatology.

In this case, the Veteran's assertions are somewhat inconsistent.  He now states that he has had hearing loss since service.  However, at his August 2010 VA examination, he reported tinnitus since service, but hearing loss that began approximately 20 years prior to the examination.  The Board notes that this would place hearing loss onset in approximately 1990 (23 years after service).  Although the Veteran would later explain (at his October 2013 VA examination) that "20 years ago" was simply meant to convey a long period of time, the Board notes that it is still in stark contrast to his report that tinnitus began during service.  If both tinnitus and hearing loss had the same onset date, then it seems reasonable that he would have stated that they both began during service (or alternatively, that they both began "20 years ago."  The fact that he gave different time frames for the onset of each disability implies that the two disabilities did in fact have different onset dates.  Consequently, the Board finds that Veteran's lay statements of in-service onset of hearing loss to be not credible.    

In arriving at this conclusion, the Board has considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a finding of entitlement to service connection; the claim is therefore denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312;  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board rules against a Veteran in a case where there are "two permissible views" of the evidence, the Board must provide an "adequate statement of [its] reasons or bases" in support of its determination that the Veteran is not entitled to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for bilateral hearing loss denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


